UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4259


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BERNARD WEITERS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00987-PMD-1)


Submitted:   September 25, 2012          Decided:   September 27, 2012


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua S. Kendrick, JOSHUA SNOW KENDRICK, P.C., Columbia, South
Carolina, for Appellant. Robert Nicholas Bianchi, OFFICE OF THE
UNITED   STATES  ATTORNEY,  Charleston,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bernard Weiters, Jr., appeals the 420-month sentence

imposed upon him after the disposition of his initial direct

appeal, in which we affirmed his convictions but vacated his

sentence     and    remanded       his   case          to     the     district       court    for

resentencing in light of the Fair Sentencing Act of 2010, Pub.

L. No. 111–220, 124 Stat. 2372.                        Weiters’ counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), in

which he states that he could identify no meritorious issues for

appeal, but questions whether Weiters’ sentence was reasonable.

            This        court    reviews       a    sentence          for    reasonableness,

applying    an     abuse    of    discretion           standard.            Gall     v.   United

States,    552 U.S. 38,   51    (2007).              We   first      ensure    that    the

district court committed no significant procedural error, “such

as    failing      to     calculate      (or        improperly             calculating)       the

Guidelines range, treating the Guidelines as mandatory, failing

to    consider      the    [18    U.S.C.]          §        3553(a)    [(2006)]        factors,

selecting     a    sentence      based     on       clearly         erroneous        facts,    or

failing to adequately explain the chosen sentence.”                                 Id.   If no

procedural       error    was    committed,            we    review      the   sentence       for

substantive reasonableness, taking into account the “totality of

the   circumstances.”            Id.       A       sentence         that    falls     within    a

properly      calculated          Guidelines                range      is      presumptively



                                               2
reasonable.    United States v. Susi, 674 F.3d 278, 289 (4th Cir.

2012).

            Our review of the record convinces us that Weiters’

sentence is reasonable.       We discern no error with respect to the

district court’s computation of the applicable Guidelines range,

the opportunities it provided Weiters and his counsel to speak

in mitigation, or its explanation of the sentence imposed by

reference to the factors enumerated in § 3553(a).                 We also find

nothing in this record to demonstrate any reason to disturb the

presumptive     substantive        reasonability     of   Weiters’      within-

Guidelines sentence.     Susi, 674 F.3d at 289.

            We have carefully reviewed the contentions contained

in Weiters’ pro se supplemental brief, and we conclude that each

of   his   challenges   to   his    Guidelines     computations    is   without

merit.     To the extent that Weiters’ brief urges that his trial

counsel was ineffective in failing to challenge the admission of

certain evidence, Weiters’ attempt to challenge his convictions

in this appeal is barred by the mandate rule.                See Susi, 674
F.3d at 283-85.    In any event, we observe that any inefficacy of

counsel is not conclusively demonstrated on the record and that

Weiters’ ineffectiveness claim is therefore not cognizable on

direct appeal and should instead be brought collaterally, if at

all.     See United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th

Cir. 2010).

                                       3
            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm the judgment of the district court.

This court requires that counsel inform Weiters, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Weiters requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Weiters.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      4